Citation Nr: 0726699	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-09 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for loss of teeth.

2.  Entitlement to service connection for residuals of a 
right ankle fracture.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to July 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO decision.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claims.

2.  There is no evidence of any fracture or other injury to 
the right ankle during active service.  

3.  The veteran sustained dental trauma during service, which 
resulted in a bony defect in the anterior maxilla and the 
extraction (and subsequent dental procedures) of fractured 
tooth 8.


CONCLUSIONS OF LAW

1.  Residuals of a right ankle fracture were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Dental trauma to tooth 8 and related anterior maxilla 
trauma were incurred in active service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, Diagnostic 
Code 9913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in January 2002, February 2002, 
June 2002, September 2004, and March 2005; a rating decision 
in July 2002; a statement of the case in January 2003; and a 
supplemental statement of the case in May 2007.  The January, 
February, and June 2002 letters preceded the initial RO 
adjudication (July 2002), and they essentially complied with 
VA's notification duties, with an emphasis on evidentiary 
requirements for service connection claims.  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any notice sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication by the RO subsequent to receipt of the required 
notice.  VA effectively complied with all of the required 
elements under VA's duty to notify claimants prior to the 
last adjudication here (the May 2007 supplemental statement 
of the case).  

The May 2007 supplemental statement of the case also advised 
the veteran of the bases for assigning disability ratings and 
effective dates.  See Dingess/Hartman, supra.  

Indeed, there has been no prejudice to the appellant in the 
essential fairness of the adjudication.  The appellant has 
been apprised of the need for any evidence in his possession, 
and he has not identified any additional evidence that might 
be useful with respect to his claim.  Moreover, any error in 
VA's notice to the appellant (which is initially presumed to 
be prejudicial) is in fact harmless.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to 
show that error in notice was not prejudicial).  Any 
defective notice has not prejudiced the appellant in the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), and aff'd, Dingess v. Nicholson, 2007 WL 
1686737 (C. A. Fed. Cir. June 5, 2007) (not selected for 
publication No. 2006-7247, 2006-7312); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
VA has informed the veteran of the evidentiary requirements 
on many instances, and the veteran has expressed an 
understanding of the evidentiary responsibilities and has 
even recently requested (in an April 2005 phone call) that VA 
proceed with his appeal despite difficulty in obtaining some 
records.  Thus, VA satisfied its duty to notify the 
appellant.  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claims and 
has notified the appellant of any evidence that could not be 
obtained.  VA has attempted to locate and obtain a complete 
se of the veteran's service medical records on numerous 
occasions.  Where service medical records are not fully 
available, the Board's obligation to explain its findings and 
conclusions and to consider the "benefit-of- the-doubt" 
rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus, 
VA satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the claims.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  This determination is based 
on analysis of all the evidence of record and evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2006).

Right ankle

As noted above, it appears that portions of the veteran's 
service medical records have been lost, and all efforts to 
locate them have been consistently futile.  However, the 
record does include partial records of in-service progress 
notes and clinical records.  

The veteran maintains that he sustained a right ankle 
fracture during service that required casting for several 
weeks.  The available service medical records document only a 
left knee injury (for which service connection has already 
been established for the resulting disability).  The service 
medical records in the claims file do not mention any right 
ankle injury or any casting for such an injury.  

Moreover, in January 2001, the veteran sustained an acute 
ankle strain when he fell on ice.  A May 2001 employer's 
statement refers to two specific injuries (while playing 
basketball in January 2001 and then while on duty as a police 
officer that night).  A January 2001 non-VA X-ray (from 
Lutheran General Hospital) revealed a bony density just 
beneath the right lateral malleolus that was "consistent 
with a history of old fracture in this region."

On a March 2002 VA joints examination, the diagnosis was a 
right ankle fracture; an X-ray revealed a lateral malleolus 
fracture, with healing that was not yet totally solid.  On a 
March 2005 VA joints examination, the diagnosis was residuals 
of recurrent injuries/sprains/fracture of the right ankle.  
The examiner on the later examination specifically stated 
that there was no evidence of a right ankle injury incident 
in any available service medical records and that he could 
not give an opinion since service connection could not be 
established.

But regardless of the current diagnoses, there are 
inconsistencies in the veteran's account and in the evidence 
that favor denial of the service connection claim.  

For instance, on his November 2001 initial claim for service 
connection, the veteran wrote that the right ankle injury 
post-dated his left knee injury and surgery and that the 
right ankle injury occurred during rehabilitation for his 
left knee; he wrote that the right ankle fracture occurred in 
1995 or 1996.  But on a March 2002 VA examination, the 
veteran recounted that he sustained a right ankle fracture 
while performing training exercises at Fort Myers, Virginia, 
in 1994.  On this same examination, he also recounted that 
the left ankle injury occurred after the right ankle 
fracture.

But perhaps most tellingly, January 2001 progress notes from 
a non-VA orthopedic medical provider (Orthopaedic Surgery 
Specialists, Ltd.).  A treating doctor noted that the veteran 
had reported that he thought he had sprained his right ankle 
about three times in the past; there was no mention of any 
in-service right ankle fracture with casting for several 
weeks.  The treating doctor also wrote that X-rays revealed 
what appeared to be an old avulsion fracture within the 
medial gutter and large ossific calcification of the distal 
fibula that were chronic changes.  This account differs 
markedly with the veteran's account of having sustained a 
fracture in service.  

In short, the Board is unable to identify competent, credible 
evidence of an in-service right ankle fracture.  Indeed, the 
inconsistencies in the veteran's accounts and the post-
service medical records (particularly the evidence relating 
to the January 2001 right ankle injury) suggest otherwise.  

The Board is mindful of the difficulties inherent in a case 
where the service medical records are not available.  In its 
February 2004 remand, the Board tried to address the lack of 
a complete set of partial service medical records.  However, 
regrettably, those efforts have been uniformly unsuccessful. 

Thus, the weight of the evidence shows that the veteran's 
current right ankle condition was not sustained during active 
service and is not related to any identified in-service 
injury or incident.  Since the preponderance of the evidence 
is against the claim, the "benefit-of-the-doubt" rule does 
not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Loss of teeth

The veteran also seeks service connection for loss of certain 
teeth.  He contends that he suffered an injury to his teeth 
in the spring of 1995.  

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381.  
But missing teeth are compensable for rating purposes where 
the loss results from "bone loss through trauma or disease 
such as osteomyelitis[.]"  38 C.F.R. § 4.150, Diagnostic 
Code 9913, Note (2006); see also Byrd v. Nicholson, 19 Vet. 
App. 388 (2005) (discussing history of 38 C.F.R. §§ 3.381, 
4.150).

In-service clinical records from 1995 reflect that the 
veteran injured his left knee during that spring.  But there 
is no mention at all of any facial or dental trauma.  Indeed, 
the veteran's service dental records do not mention any 
trauma involving the veteran's incisors (teeth 8 and 9) or 
his anterior maxilla during the spring of 1995 or at any 
other time during service.  He was out-processed at the 
Pentagon Dental Clinic in late May 1996 (that is, just under 
two months prior to separation from service) without 
reference to any recent or even any distant dental trauma.  

On August 2, 1996, only several weeks after separation from 
service, the veteran began a series of dental treatments, 
including an extraction of fractured tooth 8 secondary to 
trauma and internal resorption.  VA dental clinic records 
from December 1996 further reflect that the veteran underwent 
maxillary augmentation because of bony defect from trauma; he 
also received implants.  A mid-December 1996 attending note 
referred to a history of trauma to the anterior maxilla with 
significant bone loss.

A March 2002 VA dental examination indicated that a review of 
medical records revealed in-service trauma that resulted in 
the loss of two anterior teeth.  A March 2005 VA dental 
examination noted subjective complaints of trauma to the 
anterior maxilla and to teeth 8 and 9 during service.  A May 
2005 VA dental examination identified a December 1996 VA bone 
graft to replace missing substance of the veteran's anterior 
maxilla, and the examining dentists stated that this incident 
was "at least as likely as not" related to the veteran's 
service.  

In this case, the Board is mindful of the inconsistency 
between the veteran's statement that he sustained dental 
trauma in the spring of 1995 and the apparent lack of any in-
service dental clinic documentation of that injury even 
though he was being treated for a left knee injury at about 
the same time.  

But in this case, the available medical records also document 
treatment for dental trauma only several weeks after 
separation from active service.  And a June 1997 VA nursing 
admission assessment form reflected a history of injury to 
the left maxilla one year earlier.  None of the medical 
records from 1996 (or even 1997) mentions any dental trauma 
in the approximately two-week period between the veteran's 
separation from service and his initial VA dental treatment 
on August 2, 1996.  While it is not inconceivable that the 
veteran sustained dental trauma in this two-week post-service 
timeframe, the uncontradicted evidence consists of the 
veteran's account of his dental history.  Despite the 
apparent inconsistency between the veteran's account of 
dental trauma in the spring of 1995 and the lack of any 
reference to any such trauma by any of the in-service medical 
clinic or dental clinic records, the Board is unable to find 
the veteran's account of some in-service dental trauma to be 
non-credible.  

Under the circumstances, the Board concludes that the 
evidence is, at the very least, in equipoise on the issue of 
an in-service injury.  Thus, affording the veteran the 
"benefit-of-the-doubt," the Board concludes that the 
veteran sustained dental trauma to his anterior maxilla and 
tooth 8 during his active service.  (While the post-service 
dental records from 1996 also refer to extraction of teeth 17 
and 32 -- that is, the third molars.  But the extractions of 
these teeth were secondary to their being impacted, not due 
to any trauma.)  Thus, the Board awards service connection 
for loss of tooth 8 and any related in-service trauma to the 
anterior maxilla.


ORDER

1.  Service connection for residuals of a right ankle 
fracture is denied.

2.  Service connection for loss of tooth 8 and related 
anterior maxilla trauma is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


